                                    Case 20-12738-RAM              Doc 40          Filed 07/20/20       Page 1 of 3
                              UNITED STATES BANKRUPTCY COURT, SOUTHERN DISTRICT OF FLORIDA
                                                           www.flsb.uscourts.gov
                                               CHAPTER 13 PLAN (Individual Adjustment of Debts)
                                                            Original Plan
                        ■   THIRD                                 Amended Plan (Indicate 1st, 2nd, etc. Amended, if applicable)
                                                                  Modified Plan (Indicate 1st, 2nd, etc. Modified, if applicable)

DEBTOR: Luis Perez Hernandez                            JOINT DEBTOR:                                       CASE NO.: 20-12738-RAM
SS#: xxx-xx- 8885                                         SS#: xxx-xx-
I.          NOTICES
            To Debtors:        Plans that do not comply with local rules and judicial rulings may not be confirmable. All plans, amended plans
                               and modified plans shall be served upon all creditors and a certificate of service filed with the Clerk pursuant to
                               Local Rules 2002-1 (C)(5), 3015-1(B)(2), and 3015-2. Debtor(s) must commence plan payments within 30 days of
                               filing the chapter 13 petition or within 30 days of entry of the order converting the case to chapter 13.
            To Creditors:      Your rights may be affected by this plan. You must file a timely proof of claim in order to be paid. Your claim may
                               be reduced, modified or eliminated.
            To All Parties:    The plan contains no nonstandard provisions other than those set out in paragraph VIII. Debtor(s) must check one
                               box on each line listed below in this section to state whether the plan includes any of the following:
  The valuation of a secured claim, set out in Section III, which may result in a
                                                                                                            ■      Included             Not included
  partial payment or no payment at all to the secured creditor
  Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest, set
                                                                                                                   Included         ■   Not included
  out in Section III
  Nonstandard provisions, set out in Section VIII                                                                  Included         ■   Not included
II.         PLAN PAYMENTS, LENGTH OF PLAN AND DEBTOR(S)' ATTORNEY'S FEE

            A. MONTHLY PLAN PAYMENT: This Plan pays for the benefit of the creditors the amounts listed below, including trustee's
               fees of 10%, beginning 30 days from the filing/conversion date. In the event the trustee does not retain the full 10%, any unused
               amount will be paid to unsecured nonpriority creditors pro-rata under the plan:


                   1.   $2,449.22            for months   1    to 60 ;

            B. DEBTOR(S)' ATTORNEY'S FEE:                                              NONE      PRO BONO
        Total Fees:             $5175.00            Total Paid:            $1190.00            Balance Due:            $3985.00
        Payable             $221.39          /month (Months 1     to 18 )
        Allowed fees under LR 2016-l(B)(2) are itemized below:
        $4500 Attorneys Fees + $150 Cost + $525 MTV = $5175

        Applications for compensation must be filed for all fees over and above the Court's Guidelines for Compensation.
III.        TREATMENT OF SECURED CLAIMS
            A. SECURED CLAIMS:                 NONE
            [Retain Liens pursuant to 11 U.S.C. §1325 (a)(5)] Mortgage(s)/Lien on Real or Personal Property:
         1. Creditor: Select Portfolio Servicing Inc.
              Address: POB 65450                          Arrearage/ Payoff on Petition Date   $51,548.02
                       Salt Lake City, UT 84165
                                                          Arrears Payment (Cure)                        $711.01       /month (Months    1   to 18 )

         Last 4 Digits of                                 Regular Payment (Maintain)                   $1,243.42      /month (Months    1   to 60 )
         Account No.:                 7775                Arrears Payment (Cure)                        $922.62       /month (Months 19     to 60 )

        Other:




LF-31 (rev. 10/3/17)                                                     Page 1 of 3
                                       Case 20-12738-RAM                Doc 40           Filed 07/20/20           Page 2 of 3
                                                                           Debtor(s): Luis Perez Hernandez                        Case number: 20-12738-RAM

         ■   Real Property                                                            Check one below for Real Property:
                 ■ Principal    Residence                                              ■     Escrow is included in the regular payments
                       Other Real Property                                                   The debtor(s) will pay       taxes    insurance directly
         Address of Collateral:
         2649 West 70 Place, Hialeah, FL 33016

             Personal Property/Vehicle
         Description of Collateral:
             B. VALUATION OF COLLATERAL:                            NONE
                   IF YOU ARE A SECURED CREDITOR LISTED BELOW, THE PLAN SEEKS TO VALUE THE COLLATERAL
                   SECURING YOUR CLAIM IN THE AMOUNT INDICATED. A SEPARATE MOTION WILL ALSO BE SERVED UPON
                   YOU PURSUANT TO BR 7004 AND LR 3015-3.
                   1. REAL PROPERTY:               ■   NONE
                   2. VEHICLES(S):                NONE

         1. Creditor: Jefferson Capital Systems,              Value of Collateral:                  $1,500.00                       Payment
                      LLC
                                                              Amount of Creditor's Lien:            $2,660.34     Total paid in plan:         $1,708.74
              Address: PO Box 772813,
                       Chicago, IL 60677-2813
                                                              Interest Rate:       5.25%                               $28.48     /month (Months    1 to 60 )
         Last 4 Digits of Account No.: 5384
         VIN: WDBRF52H67F875384
         Description of Collateral:
         2007 Mercedes-Benz C230


         Check one below:
            Claim incurred 910 days or more pre-
          ■
            petition
            Claim incurred less than 910 days pre-
            petition
                   3. PERSONAL PROPERTY:                  ■   NONE
             C. LIEN AVOIDANCE                ■    NONE
             D. SURRENDER OF COLLATERAL: Secured claims filed by any creditor granted stay relief in this section shall not receive a
                distribution fom the Chapter 13 Trustee.
                       ■   NONE
             E. DIRECT PAYMENTS: Secured claims filed by any creditor granted stay relief in this section shall not receive a distribution
                fom the Chapter 13 Trustee.
                       ■   NONE
IV.          TREATMENT OF FEES AND PRIORITY CLAIMS [as defined in 11 U.S.C. §507 and 11 U.S.C. § 1322(a)(4)]
             A. ADMINISTRATIVE FEES OTHER THAN DEBTORS(S)' ATTORNEY'S FEE:                                            ■   NONE
             B. INTERNAL REVENUE SERVICE:                       ■   NONE
             C. DOMESTIC SUPPORT OBLIGATION(S):                        ■    NONE
             D. OTHER:            ■   NONE
V.           TREATMENT OF UNSECURED NONPRIORITY CREDITORS
               A. Pay             $9.78           /month (Months 19        to 60 )
                       Pro rata dividend will be calculated by the Trustee upon review of filed claims after bar date.
LF-31 (rev. 10/3/17)                                                           Page 2 of 3
                                       Case 20-12738-RAM                 Doc 40       Filed 07/20/20        Page 3 of 3
                                                                          Debtor(s): Luis Perez Hernandez                 Case number: 20-12738-RAM

               B.      ■    If checked, the Debtor(s) will amend/modify to pay 100% to all allowed unsecured nonpriority claims.
               C. SEPARATELY CLASSIFIED:                   ■   NONE
              *Debtor(s) certify the separate classification(s) of the claim(s) listed above will not prejudice other unsecured nonpriority
              creditors pursuant to 11 U.S.C. § 1322.
VI.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES: Secured claims filed by any creditor/lessor granted stay relief in this
            section shall not receive a distribution from the Chapter 13 Trustee.
                       ■   NONE
VII.        INCOME TAX RETURNS AND REFUNDS:                          ■   NONE
VIII.       NON-STANDARD PLAN PROVISIONS                       ■   NONE


                           PROPERTY OF THE ESTATE WILL VEST IN THE DEBTOR(S) UPON PLAN CONFIRMATION.

   I declare that the foregoing chapter 13 plan is true and correct under penalty of perjury.


 /s/ Luis Perez Hernandez                      Debtor    July 20, 2020                                            Joint Debtor
  Luis Perez Hernandez                                           Date                                                                   Date



  /s/Robert Sanchez,Esq                            July 20, 2020
    Attorney with permission to sign on                       Date
             Debtor(s)' behalf
   By filing this document, the Attorney for Debtor(s) or Debtor(s), if not represented by counsel, certifies that the wording and
   order of the provisions in this Chapter 13 plan are identical to those contained in Local Form Chapter 13 Plan and the plan
   contains no nonstandard provisions other than those set out in paragraph VIII.




LF-31 (rev. 10/3/17)                                                        Page 3 of 3
